Citation Nr: 0718937	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for a disability of the dorsal spine. 

2.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal.  The veteran, who had active 
service from August 1942 to December 1944, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
In a March 2004 decision, the Board denied the veteran's 
request for an increased rating in excess of 10 percent for 
bilateral pes planus and remanded his claim for an increased 
rating in connection with his dorsal spine disability for 
further development.  In a subsequent Board decision dated in 
May 2005, the veteran's request for an increased rating in 
excess of 20 percent for his dorsal spine disability was also 
denied. 

The veteran appealed the Board's March 2004 and May 2005 
decisions to the United States Court of Appeals for Veterans 
Claims (the "Court").  In orders issued in April 2005 and 
December 2006, respectively, the Court vacated and remanded 
the Board's March 2004 and May 2005 decisions in light of 
Joint Motions to Remand submitted by the parties. See April 
2005 and November 2006 Joint Motions for Remand.  As such, 
the appeals were returned to the Board for compliance with 
the instructions set forth in the Court's orders. 
  



FINDING OF FACT

In May 2007, the veteran's attorney advised VA that he had 
died on April [redacted], 2007; and she provided VA with a copy of 
the veteran's death certificate. 


CONCLUSION OF LAW

Due of the death of the veteran, the Board is without 
jurisdiction to consider the merits of the veteran's claim of 
entitlement to an increased rating in excess of 20 percent 
for a disability of the dorsal spine or his claim of 
entitlement to increased rating in excess of 10 percent for 
bilateral pes planus. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Since 
the veteran died before the Board issued and dispatched its 
decision, the Board has no jurisdiction to adjudicate the 
merits of the veteran's claims. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  Therefore, this 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. Id. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. See 
38 C.F.R. § 20.1106 (2006).




ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


